



[meritora02.jpg]
Exhibit 10-aa





PERSONAL & CONFIDENTIAL    


        
January 24, 2014                            




Sandra J. Quick
            


Dear Sandra:


We are pleased to confirm the verbal offer of employment made to you for the
position of Senior Vice President, General Counsel and Corporate Secretary
reporting to Ike Evans, Chairman, Chief Executive Officer and President, with a
starting base salary of US$29,166.66 per month, or US$350,000.00 annually. As we
discussed, this role will be an officer but please note that this offer is
subject to formal approval by the Board. Discussions have been held with members
of the Board, and we are confident that the Board will approve our offer.


Sign-on Bonus


In addition, you will be eligible to receive a $250,000.00 sign-on bonus paid in
two installments as follows: $150,000.00 will be payable on the next possible
payroll after 30 days of active employment and the remaining $100,000.00 will be
paid on the next possible payroll after your one year anniversary. In the event
you voluntarily terminate your employment with Meritor before the end of one
year, this first sign-on bonus must be repaid in full. If you voluntarily
terminate your employment with Meritor before the end of two years, the full
amount of the sign-on bonus must be repaid. Additionally, you agree and consent
to executing any additional documents that the Company deems necessary to
effectuate repayment, without delay, prior to your last day.
 

Annual Incentives


You will be eligible to participate in our annual Incentive Compensation Plan
(ICP). Your ICP target award is 55% of your base salary during the fiscal year
for which the award is made. This can increase up to 110% depending upon the
performance of Meritor. Your individual performance will also impact the final
award, with opportunities ranging from 0 – 150% of your calculated award. Your
first opportunity for a prorata award under this plan will be for the FY2014
fiscal year, which began on October 1, 2013, with a potential payout in December
2014.


Long-Term Incentives


Your position is eligible for participation in our Long-term Incentive Plan
(LTIP). Enclosed is an LTIP Fact Sheet from the most recent cycle that explains
the program and provisions and will help you understand the current design of
the program. Although eligibility began October 1st for the current performance
period, you are eligible to receive a special new hire equity grant of
performance share units for the FY2014-2016 performance cycle with a value of
$350,000.00 at the time of grant. If approved by the Board of Directors, your
grant will be made on the next eligible grant date. You will be notified of your
grant details shortly after the grant date. Individual grants may change from
year to year based on plan design and provisions as well as stock price at the
time of grant. Any future grant(s) will be made in accordance with Compensation
Committee approval each year and you will be notified annually of your
participation and grant level shortly after the beginning of the performance
cycle.





--------------------------------------------------------------------------------

Sandra Quick
January 24, 2014
Page 2

Special Award


Furthermore, we will recommend to the Board’s Compensation and Management
Development Committee that you are eligible to participate in two existing
long-term cycles on a prorated basis. The target award of opportunity for the
FY2012-2014 cycle will be $34,000. The target award of opportunity for the
FY2013-2015 cycle will be $147,800. Both plans are based upon the achievement of
specified performance objectives over the three-year performance periods that
have already begun. Participation in these existing cycles will be contingent
upon the Committee’s approval.


Benefits


As a Meritor employee, you will be eligible to participate in a full range of
Meritor’s Choice Benefit Programs (see attached brochure) including:


•    Medical
•    Savings Plan
•    Dental
•    Business Travel Insurance
•    Vision
•    Accidental Death and Dismemberment Insurance
•    Life Insurance
•    Optional Employee and Dependent Life Insurance
•    Flex Spending Accounts
•    Disability Income Plan
•    Optional Employee and Dependent Accidental Death and Dismemberment
Insurance
•    Long Term Care Insurance
•    Vacation
•    Pension Contribution
•    Holidays



As an Officer you are also eligible for financial planning allowance of
$12,000.00 per year and car allowance of $15,000 per year both of which are paid
semi-monthly through payroll. You are also eligible for Personal Excess
Liability Coverage


You will also be eligible for 4 weeks of vacation per calendar year.


In the event you are involuntarily separated, you will be eligible for twelve
(12) months of severance as well as any additional provisions covered under the
Separation Pay Policy.


This offer is contingent upon verification of references, successful passing of
a drug screen, and you supplying satisfactory proof of your physical capability,
with reasonable accommodation, to safely perform the duties and responsibilities
of this position. For this purpose, a physical examination and drug test at
Meritor's expense should be scheduled at least one week prior to your actual
employment. You will be directed to a medical clinic where an appointment can be
made. Also, in accordance with the 1986 Immigration Reform and Control Act, you
must provide proof of your legal right to be employed by presenting to us the
appropriate document(s) as outlined in Section 2 of the enclosed Employment
Eligibility Verification form on your first day of employment. Employment is
also contingent on your signing and returning to the Company, before your first
day of work, the enclosed Mutual Agreement to Arbitrate Claims. This offer is
for employment of indefinite duration that can be terminated with or without
cause and notice at any time, either by Meritor, Inc. or the employee.


Perhaps the most important consideration in making your career decision is the
opportunity for personal development in a challenging and stimulating business
environment. We believe the opportunities at Meritor are outstanding in terms of
both responsibility and compensation. Based upon your educational
qualifications, past accomplishments, and the enthusiastic reactions of those
with whom you spoke, we are convinced that



--------------------------------------------------------------------------------

Sandra Quick
January 24, 2014
Page 3

you have the potential to make substantial contributions to the Company. We also
believe the Company can furnish a rewarding opportunity to you.


On behalf of everyone, I welcome you to Meritor!


If you have any questions, please do not hesitate to contact me at
248-435-9194.        


                            
Sincerely,


/s/ Tim Heffron




Tim Heffron
Vice President, Human Resources & CIO
Meritor, Inc.                                


Enclosures


CC: (w/o enc)
                                






Accepted: _/s/ Sandra J. Quick________________________ Date: _2/1/14_________











